Citation Nr: 1133793	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-46 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The veteran served on active duty from November 1946 to November 1947.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

1.  The Veteran has, at worst, level IV hearing in the right ear, and level III hearing in the left ear.

2.  It has not been shown that he has lost time from work, been hospitalized, or otherwise lost income secondary to the hearing loss.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85, Tables VI, VIa, VII, Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided complete VCAA notice by a letter mailed in May 2008, prior to the originating agency's initial adjudication of the claims.  In addition, the Veteran's service treatment records as well as pertinent post-service treatment records have been obtained.  

In addition, the pertinent service and post-service treatment records have been obtained, and adequate VA examinations were provided.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Audiological examinations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometric tests.  The horizontal lines in Table VI (in 38 C.F.R. § 4.86) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone eudiometry test.  The numerical designation of impaired efficiency (levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss.

Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. §§ 4.85(c), 4.86.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be deprived by the mechanical application of the Ratings Schedule to the numeric designations assigned after eudiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Following a review of the record, the Board finds that the probative evidence shows that the Veteran is not entitled to an initial rating in excess of 10 percent for bilateral hearing loss.

Analysis

By a rating decision dated October 2008, the RO granted service connection for hearing loss and assigned a noncompensable rating, effective April 2008.  The Veteran appealed, asserting that his hearing loss warranted a higher rating.  In a January 2010 rating decision, the RO granted an increased rating to 10 percent for hearing loss, effective, April 2008.  The Veteran chose to continue his appeal, asserting that his bilateral hearing loss warranted a higher rating.

A June 2007 VA treatment record noted that the Veteran at which time he complained of difficulty understanding conversation in the presence of background noise.  The audiologist noted that a review of test results showed normal hearing to 1000 Hertz then falling to mild sensorineural hearing loss at 2000 Hertz and then falling to a moderately severe to severe sensorineural hearing loss between 3000 and 8000 Hertz.  Word recognition was 100 percent in the right and 92 percent in the left ear.  

The Veteran was afforded a VA examination in June 2008.  Audiological evaluation of the right ear revealed puretone thresholds, in decibels, of 20, 35, 60, and 80 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 49 decibels.  Audiometric evaluation of the left ear revealed puretone thresholds of 20, 35, 60, and 55 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 43 decibels.  Word recognition was 100 percent in the right and 92 percent in the left ear.  

Under Table VI, the Veteran's puretone threshold average of 49 decibels and speech recognition of 100 percent indicates that his hearing acuity was Level I in the right ear.  The Veteran's puretone threshold average of 43 decibels and speech recognition of 92 percent indicates that his hearing acuity was Level I in the left ear.   

Under Table VII, Level I in the right ear and Level I in the left ear allows for a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran's audiological testing does not reveal any exceptional pattern of hearing in either ear.  

VA treatment records dated September and October 2009 showed continued complaints of hearing loss as well as hearing aid evaluations.  A September 2009 review of audiological test results showed bilateral gradually sloping moderate to severe sensorineural hearing loss with word recognition scores of 76 percent in the right ear and 78 percent in the left ear.  

The Veteran was afforded a second VA examination in December 2009.  The Veteran complained of difficulty hearing in restaurants, family gatherings, when someone was whispering, and while watching television.  Audiological evaluation of the right ear revealed puretone thresholds, in decibels, of 35, 60, 60, and 70 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 56 decibels.  Audiometric evaluation of the left ear revealed puretone thresholds of 30, 45, 50, and 60 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 46 decibels.  Word recognition was 76 percent bilaterally.  

The examiner provided diagnoses of moderate to severe sensorineural hearing loss in the right ear, and mild to moderate sensorineural hearing loss in the left ear.  The examiner stated that it was more likely than not that with the help of hearing aids, the Veteran's hearing loss would have minimal or no substantial affect on his ability to engage in gainful employment;  however, other factors would limit employability more so than hearing loss.  

Under Table VI, the Veteran's puretone threshold average of 56 decibels and speech recognition of 76 percent indicates that his hearing acuity was Level IV in the right ear.  The Veteran's puretone threshold average of 46 decibels and speech recognition of 92 percent indicates that his hearing acuity was Level III in the left ear.   

Under Table VII, Level IV in the right ear and Level III in the left ear allows for a 10 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran's audiological testing does not reveal any exceptional pattern of hearing in either ear.  

A July 2011 VA audiology record noted that the Veteran's hearing had not significantly changed since his last audiological evaluation.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in August 2011.  The Veteran testified that he had a hard time hearing when there are a lot of loud background noises.  He also stated that he could not understand what was being said in a play and that he had to turn up the volume on his TV to hear it.  The Veteran's wife stated that the Veteran had problems hearing emergency vehicles when driving.  

While the Board acknowledges the Veteran's complaints of hearing loss and the effect this condition has on his daily life, the criteria for a rating in excess of 10 percent have not been met at any time since the grant of service connection.  As preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established rating criteria.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed, the rating criteria are found by the Board to reasonably describe the Veteran's disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for an extraschedular evaluation is required.  





ORDER

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


